Detailed Action
Summary
1. This office action is in response to the RCE application filed on June 07, 2022. 
2. Claims 1-12 are pending and has been examined. 
Continued Examination Under 37 CFR 1.114
3 . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/07/2022 has been received and entered in the case. 
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 04/06/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Allowable Subject Matter
7. Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein at least one of a plurality of terminals of the noise canceling transistor is directly coupled to the drain of the source follower transistor"
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations. 
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839